Citation Nr: 1636359	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran had service from 1986 to 2006, with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  The record currently verifies active duty service from December 1986 to July 1990, from October 1994 to February 1995, from September 2004 to April 2005, from April 2005 to May 2006 and from May 2006 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted that hearing is no longer employed by the Board.  In an August 2016 letter, the Board informed the Veteran of such and offered him the opportunity to be heard by another VLJ; and in an August 2016 response, the Veteran elected to be heard by another VLJ, via a video-conference hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the VLJ who conducted the Veteran's prior Board hearing is no longer employed by the Board and in August 2016 response, the Veteran elected to be heard by another VLJ, via a video-conference hearing.  Thus, on remand, the AOJ should schedule the Veteran for a Board hearing via video-conference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




